
	

114 S3185 IS: To provide that section 4108(5)(C)(iv) of the Elementary and Secondary Education Act of 1965 may be known as “Bree's Law”.
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3185
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide that section 4108(5)(C)(iv) of the Elementary and Secondary Education Act of 1965 may be
			 known as  Bree's Law.
	
	
 1.Bree's LawClause (iv) of section 4108(5)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118(5)(C)(iv)), as amended by section 4101 of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1968), may be cited as Bree's Law, and programs or activities carried out under such clause may be referred to as Bree's Law programs or Bree's Law activities, respectively.
		
